Case 1:20-cv-24523-KMW Document 179-1 Entered on FLSD Docket 11/25/2020 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

    GILEAD SCIENCES, INC.; GILEAD SCIENCES
    IRELAND UC,

                           Plaintiffs,
                                               Civil Action No. 20-cv-24523-KMW
           v.

    AJC MEDICAL GROUP, INC.; ALLIANCE
    MEDICAL CENTER, INC.; ALLIED HEALTH
    ORGANIZATION, INC.; BAIKAL MARKETING
    GROUP, INC.; A BETTER YOU WELLNESS
    CENTER, LLC; 3RD STEP RECOVERY GROUP,
    INC. D/B/A CONTINENTAL WELLNESS
    CENTER; COMMUNITY HEALTH MEDICAL
    CENTER LLC; DOCTORS UNITED, INC. D/B/A
    DOCTORS UNITED GROUP; FLORIMED
    MEDICAL CENTER CORP.; JUAN JESUS
    SALINA, M.D. CORP.; LABS4LESS LLC;
    PHYSICIAN PREFERRED PHARMACY, INC.;
    POSITIVE HEALTH ALLIANCE, INC.;
    PRIORITY HEALTH MEDICAL CENTER, INC.;
    TESTING MATTERS INC.; UNITED CLINICAL
    LABORATORY LLC; UNITED PHARMACY
    LLC; WELL CARE LLC; TAMARA ALONSO;
    JEAN ALEXANDRE; CHENARA ANDERSON;
    MYRIAM AUGUSTINE; TWIGGI BATISTA;
    ARSEN BAZYLENKO; MICHAEL BOGDAN;
    BARBARA BRYANT; AUGUSTINE CARBON;
    JENNIFER JOHN CARBON; KHADIJAH
    CARBON; ALEJANDRO CASTRO; JOHN
    CATANO; JEAN CHARLOT; SHONTA DARDEN;
    ALEXANDER EVANS; MARIA FREEMAN;
    JESULA GABO; SHAJUANDRINE GARCIA;
    BARBARA GIBSON; KERLINE JOSEPH;
    VIERGELA JOSEPH; ANDRE KERR; GARY
    KOGAN; CASSANDRA LOUISSAINT; CORA
    MANN; NICK MYRTIL; IFEOMA NWOFOR;
    ERIK JOSEPH PAVAO; WILLIE PEACOCK;
    MICHAEL PIERCE; MICHEL POITEVIEN; JEAN
    RODNEY; TATIANA ROZENBLYUM; JUAN
    JESUS SALINA; DIMITRY SHAPOSHNIKOV;
    ROMAN SHEKHET; KIRILL VESSELOV;
    MIKHAIL VESSELOV; TOMAS WHARTON,

                           Defendants.




    12142550
Case 1:20-cv-24523-KMW Document 179-1 Entered on FLSD Docket 11/25/2020 Page 2 of 2




         [PROPOSED] ORDER GRANTING JOINT MOTION FOR ENTRY OF HIPAA
                   PROTECTIVE AND CONFIDENTIALITY ORDER

             This cause comes before the Court upon the Joint Motion for Entry of HIPAA Protective

    & Confidentiality Order (“Motion”), filed by Plaintiffs Gilead Sciences, Inc. and Gilead Sciences

    Ireland UC (together, “Gilead”), and Defendants Allied Health Organization, Inc., A Better You

    Wellness Center, LLC, Myriam Augustine, Alejandro Castro, and Alexander Evans (collectively,

    the “Allied Health Defendants”). The Court, having reviewed the Motion, finds that it should be

    GRANTED. Accordingly, it is hereby ORDERED:

             1.     Gilead’s and the Allied Health Defendants’ Joint Motion for Entry of HIPAA

    Protective and Confidentiality Order is GRANTED.

             2.     Gilead’s Proposed HIPAA Protective and Confidentiality Order filed November

    3, 2020 (ECF Dkt. No. 3-4) is approved and adopted as an Order of the Court as to Gilead and

    the Allied Health Defendants.



             DONE AND ORDERED in Chambers at                                           , Florida, this

    day of                                    .



                                                                         United States District Judge



    Copies furnished to: All Counsel of Record




    12142550
